Citation Nr: 0921715	
Decision Date: 06/09/09    Archive Date: 06/16/09

DOCKET NO.  07-02 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1944 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 administrative 
decision, which denied a claim for entitlement to nonservice-
connected pension benefits.  This claim was remanded by the 
Board in December 2008 for further development.   

The Board notes that, on his January 2007 VA Form 9 Appeal, 
the Veteran requested a hearing before the Board.  In 
November 2008, however, he submitted a statement indicating 
that he wished to withdraw this request. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's reported total family income, less medical 
expenses, exceeds the maximum rate of pension payable for a 
Veteran with one dependent.


CONCLUSION OF LAW

As the Veteran's income exceeds the maximum rate, the 
criteria for entitlement to nonservice-connected pension 
benefits are not met.  38 U.S.C.A. § 1521 (West 2002); 38 
C.F.R. § 3.23, 3.271, 3.272 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
However, the VCAA does not apply to all types of claims.  For 
example, in Barger v. Principi, 16 Vet. App. 132 (2002), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found in Title 38, United States Code, 
Chapter 51 (i.e., the laws changed by VCAA).  Similarly, the 
statute at issue in this appeal is not found in Chapter 51.  
Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this particular claim, the VCAA 
is inapplicable.  Mason v. Principi, 16 Vet. App. 129 (2002).

Nonetheless, in the August 2006 administrative decision, the 
RO provided notice to the Veteran regarding what information 
and evidence was needed to substantiate his claim, as well as 
what information and evidence he needed to submit.  This 
administrative decision specifically directed the Veteran to 
submit information regarding unreimbursed medical expenses.  
The Veteran was then issued a statement of the case (SOC) in 
January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's pertinent statements regarding his family income 
and medical expenses.  Furthermore, the Veteran was issued a 
letter in January 2009, affording him the opportunity to 
submit updated income information and a report of updated 
unreimbursed medical expenses.  The Veteran failed to submit 
any new evidence with regard these matters.  Therefore, the 
Board finds that any error with regard to proper notice is 
nonprejudicial, and to remand the Veteran's case for issuance 
of a new VCAA letter is not necessary.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Under the provisions of 38 U.S.C.A. § 1521, pension is 
payable to a Veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the Veteran's willful misconduct.

38 C.F.R. § 3.3 provides that basic entitlement to pension 
exists if a Veteran served in the active military, naval, or 
air service for 90 days or more during a period of war; or 
served in the active military, naval, or air service during a 
period of war and was discharged or released from such 
service for a service-connected disability; or served in the 
active military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. 
§ 3.3(a)(3) (2008).

The Veteran contends that he is entitled to nonservice-
connected disability pension benefits.  The Board notes that 
the Veteran's DD-214 Form reflects that he served more than 
90 days during World War II.  However, the Board concludes 
that the Veteran is ineligible for pension benefits at the 
current time because his family income exceeds the allowable 
income limitations for a Veteran with a spouse and no 
dependent children.

Income eligibility for pension, and the amount of any pension 
payable, is determined by subtracting the Veteran's annual 
family countable income from the maximum annual pension rate 
applicable to the Veteran's circumstances.  38 U.S.C.A. § 
1521(a) (West 2002); Martin v. Brown, 7 Vet. App. 196, 198 
(1994).

In determining annual income for nonservice-connected pension 
benefits, all payments of any kind or from any source, 
including salary, retirement or annuity payments, or similar 
income shall be included.  38 U.S.C.A. § 1503(a) (2008).  
Payments of any kind from any source shall be counted as 
income during the 12-month annualization period in which 
received except for listed exclusions.  38 C.F.R. § 3.271 
(2008).  Retirement income is not specifically excluded under 
38 C.F.R. § 3.272 (2008).  Such income is therefore included 
as countable income.

Basic entitlement to such pension exists if, among other 
things, the appellant's income is not in excess of the 
maximum annual pension rate (MAPR) specified in 38 C.F.R. § 
3.23 (2008).  38 U.S.C.A. § 1521(a), (b) (West 2002); 38 
C.F.R. § 3.3(a)(3) (2008).  The MAPR is published in Appendix 
B of VA Manual M21-1 (M21-1) and is to be given the same 
force and effect as published in VA regulations.  38 C.F.R. § 
3.21 (2008).  

The Veteran reports that he is married with no dependant 
children.  The Veteran stated in his original March 2006 
claim for benefits that he receives a pension of $147 per 
month, or $1,764 per year.  The Veteran also reported in the 
March 2006 claim that he receives $1,145 per month, or 
$13,740 per year, in Social Security Administration (SSA) 
benefits, and his spouse receives $465 per month, or $5,580 
per year, in SSA benefits.  SSA inquiries from August 2006 
reflect that, as of December 2005, the Veteran was receiving 
$1,233.50 per month, or $14,802 per year, in SSA benefits, 
and his spouse was receiving $563.50 per month, or $6,762 per 
year, in SSA benefits.  As such, the Veteran's total family 
income, according to the August 2006 SSA inquiries and his 
report of a monthly pension, totals $23,328 in yearly income.  
The MAPR for a Veteran with a spouse in effect when he first 
submitted his claim for pension in March 2006 was $13,855.  
See VA Manual M21-1, part I, Appendix B.

The MAPR is set by Congress.  That rate, which may change 
yearly, is published in Appendix B of the Veterans Benefits 
Administration Manual M21-1.  38 U.S.C.A. § 1521(a), (b) 
(West 2002); 38 C.F.R. § 3.3(a)(3), 3.23 (2008).  The MAPR 
has subsequently risen to $14,313, effective December 1, 
2006; $14,643, effective December 1, 2007; and $15,493, 
effective December 1, 2008.  As shown above, the Veteran's 
income exceeds the income limitations.  

Although the Veteran's family income exceeds the income 
limits, the Veteran may still be eligible for pension 
benefits.  Medical expenses in excess of five percent of the 
MAPR, which have been paid, may be excluded from an 
individual's income for the same 12-month annualization 
period to the extent they were paid.  See 38 C.F.R. § 
3.272(g)(2)(iii) (2008).  Five percent of the MAPR rate 
effective December 1, 2005, is $692.  The Veteran submitted a 
March 2006 Medical Expense Report, outlining approximately 
$8,398.16 in medical expenses during the course of 2005.  The 
Board notes that the Veteran indicated on this medical 
expense report that $5,300 were paid in the year 2005.  He 
listed $3,098.16, however, in annual expenses.  According to 
38 C.F.R. § 3.262(l), any unreimbursed amounts which have 
been paid within the calendar year for the unusual medical 
expenses, regardless of the year the indebtedness was 
incurred, will be excluded from the amount of the claimant's 
annual income.  The term "unusual" means excessive and 
generally is defined as exceeding five percent of the 
claimants' reported annual income. 38 C.F.R. § 3.262(l)(4) 
(2008).  As the Veteran indicated that $5,300 of the listed 
medical expenses were paid in the calendar year of 2005, they 
were clearly not paid during the calendar year of 2006, when 
the Veteran's claim was received.  Therefore, they may not be 
excluded from his income for 2006.  Excluding $2,406.16 (the 
remaining $3,098.16 in medical expenses minus 5 percent of 
the 2005 MAPR), the Veteran's income would not be reduced to 
the required income limits. 

In addition, the Board notes that, even if the Veteran's 
deductible medical expenses were to include the $5,300 paid 
in 2005, as well as $900 in dental expenses the Veteran 
referred to in his September 2006 notice of disagreement 
(NOD), which would equal $9,298.16, his medical expenses over 
5 percent of the 2005 MAPR would be $8,606.16.  Deducting 
this number would still leave the Veteran with $14,721.84 in 
income, which would exceed the income limitations contained 
in the MAPR effective December 1, 2005.  Likewise, taking 
into account the changing MAPR in 2006 and 2007, the 
Veteran's income minus these medical expenses would also not 
meet the income requirements for the years of 2006 and 2007.  

With regard to the changing MAPR in 2008, the Board notes 
that the Veteran's income minus these medical expenses, to 
include the $5,300 paid in 2005 and the $900 in dental 
expenses, would meet the income requirements.  However, this 
would assume that the Veteran spends $3,998 for hearing aids, 
$275 for glasses, and $900 in dental fees annually.  There is 
no indication in the evidence of record that these expenses 
are annual expenses or that the Veteran's income has remained 
the same since 2005.  Furthermore, the Board observes that 
the Veteran has not provided updated financial information in 
support of his claim.  As such, the Board finds that, 
assuming the Veteran's annual medical expenses include 
visions tests, prescriptions, Medicare, and private medical 
insurance, the Veteran's deductible medical expenses would be 
$4,125.16, rendering his medical expenses over 5 percent of 
the 2008 MAPR as $3,351.16.  As such, he would not meet the 
income requirements for 2008.

The Board has been asked to consider that the Veteran would 
likely qualify for special monthly pension based on the 
deteriorating state of his health.  See Written Brief 
Presentation, December 2008.  However, the RO denied the 
Veteran's claim for entitlement to special monthly pension in 
the March 2009 rating decision.  This issue has not been 
appealed to the Board.  As such, the Board need not consider 
whether the Veteran would be entitled to a nonservice-
connected pension under the income limitations for a 
housebound Veteran with one dependent or a Veteran in need of 
aid and assistance with one dependent.  

In summary, the evidence of record shows the Veteran's 
countable income exceeds the statutory limits for entitlement 
to pension benefits.  The Board is bound by the laws enacted 
by Congress, the regulations of the Department, the 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department.  38 U.S.C.A. § 
7104(c) (West 2006).  As the law passed by Congress 
specifically prohibits the payment of VA pension benefits to 
those whose countable income exceeds statutory limits, the 
Veteran is not legally entitled to nonservice-connected 
pension benefits.  Thus, his claim must be denied.


ORDER

Entitlement to nonservice-connected pension benefits is 
denied. 



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


